DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 6/30/2022.

Allowable Subject Matter
Claims 1-5, 14-16, and 22-25, 27-31, and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Filsfils et al. US 20150109904 and Shukla et al. US 9391885.
Filsfils discloses a label is generated by the first provider edge router is a primary label for reaching a corresponding virtual private network address prefix at the destination and the processor circuit of the core router determines whether the primary next hop address is reachable for delivery of the data packet to the primary provider edge node and if the primary provider edge router is available, the processor circuit of the core router outputting the resulting data packet to the primary provider edge router via the primary path, in response to the network interface circuit of the primary provider edge router receiving the data packet, if the processor circuit of the primary provider edge router detects the primary label as the top label of the data packet, the primary provider edge router can forward the original data packet to the destination, if the processor circuit of the core router determines that the primary provider edge router is not available, the core router executes popping the top label and forwarding the modified data packet via the backup path to the backup egress router.
Shukla discloses customer edge routers are multi- and/or singly-homed to one or more of provider edge routers and in enhanced virtual private network, a customer edge router may be said to be multi-homed when  it is coupled to two or more physically different physical edge routers on the same EVI when the provider edge routers are resident on the same physical Ethernet Segment.  
Prior art of record does not disclose, in single or in combination, A first provider edge (PE) device comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the first PE device to: receive a first packet destined for a customer edge (CE) device, wherein the first packet comprises an outer destination address that is a first Segment Routing over Internet Protocol version 6 (SRv6) virtual private network (VPN) segment identifier (SID), and the first SRv6 VPN SID identifies a VPN to which the CE device belongs, and wherein the CE device is multi-homed to the first PE device and a second PE device while in an all-active mode; change, when a first path directly connecting the first PE device to the CE device is faulty, the outer destination address from the first SRv6 VPN SID into a third SRv6 VPN SID to create a modified first packet, wherein the third SRv6 VPN SID identifies the VPN and is from the second PE device; and forward the modified first packet through a second path connecting the first PE device to the second PE device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468